Citation Nr: 1625705	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In his January 2011 substantive appeal the Veteran requested a "Travel Board" hearing before a Member of the Board at the RO.  However, in November 2014 he stated in writing that he did not wish to appear at such a hearing.  The Board accordingly finds his request for hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In September 2015 the Board issued a decision that denied reopening a previously-denied claim seeking entitlement to service connection for a left knee disability.  The Board's action remanded the issue of service connection for a right knee disability to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Degenerative arthritis of the right knee became manifest many years after service, and the Veteran does not have a right knee disability that was incurred in or is otherwise related to service.





CONCLUSION OF LAW

The requirements for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a May 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records including disability records from the Social Security Administration (SSA).  The Veteran has not identified any outstanding, relevant evidence that should be obtained before the appeal is adjudicated.  As noted in the Introduction, the Veteran initially requested a hearing before the Board in support of his appeal but subsequently withdrew his hearing request in writing.

The Board reviewed the file in September 2015 and determined the Veteran should be afforded a VA examination in support of his claim, and remanded the case to the AOJ for that purpose.  The requested examination was performed in November 2015.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Moreover, Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).       

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) show the Veteran complained of right knee pain and locking in May 1974, but X-ray was negative.  The Veteran had a separation physical examination in December 1974 in which he denied lameness, arthritis or other bone or joint deformity, "trick" or locked knee or any other defect pertaining to the knee; the corresponding Report of Medical Examination characterized the lower extremities as "normal" on clinical examination.

In September 2005 the Veteran presented to the VA clinic to establish entitlement to treatment.  During history and physical (H&P) examination he reported occasional pain in the knees, also described as intermittent discomfort of both knees with some swelling in the past.  Subsequent X-ray in September 2005 established the presence of degenerative arthritis bilaterally, right worse than left. 

In July 2006 the Social Security Administration (SSA) granted the Veteran disability benefits for degenerative arthritis of both knees, effective from September 2005.  In the associated Explanation of Determination the adjudicator stated the Veteran worked for two years as a cook and four years as a carpet salesman-manager, both of which jobs required the Veteran to stand for most of the work shift.  In the associated Adult Disability Report the Veteran reported that as carpet operations manager he was required to walk and stand 6 hours per day, climb 1 hour, sit 1 hour, climb 2 hours, stoop 2 hours, crouch 2 hours and kneel 1 hour but not crawl; he also had to carry rugs weighing up to 100 pounds and had to climb ladders to display rugs.  He frequently lifted weights of 50 pounds or more.   

In a September 2006 VA psychology note the Veteran reported having played football in school and roller skated, both of which were hard on his knees.  He also reported he had worked during service as a "duty soldier" repairing barracks and tile floors, which was also damaging to his knees.  

In October 2006 the Veteran had a VA orthopedic clinic consult in which he reported having worked for many years in the business of flooring and tile work, which required crawling into narrow spaces.  He denied any other injury in service or since service that could have contributed to the present arthritis, although he was an active sportsman and may have injured his knees during various sports activities.  The Veteran complained of severe pain and bowing of the right knee.  Examination showed the right knee to have genu varum deformity and tenderness, swelling and effusion.  X-rays showed joint space narrowing and degenerative changes in both knees.  The clinical impression was osteoarthritis of the right knee joint.

A VA orthopedic surgery clinic note in January 2007 recorded an impression of moderately advanced degenerative joint disease (DJD), right worse than left.

During VA gastrointestinal clinic consult in October 2007 the Veteran reported having had osteoarthritis of the bilateral knees for the past 10 years.  Also in October 2007 the Veteran presented to the VA emergency clinic complaining of bilateral knee pain; he denied trauma or falls.

The Veteran had a VA examination of the knees in November 2008, performed in support of his then-current claim seeking service connection for a left knee disability.  The Veteran described having first noticed knee pain during basic training while running in combat boots.  The examiner performed an examination of both knees and noted clinical observations in detail.  Although the issue then under consideration was limited to the left knee, the examiner provided an opinion that the disorders of both knees were unlikely related to service.  As rationale, the examiner stated there is no documentary evidence of trauma so severe as to produce traumatic arthritis.  The Veteran has bilateral degenerative arthritis, right worse than left, which would indicate that the arthritis is the result of the natural aging process or trauma incurred elsewhere during the intervening 33 years since separation from service.  Finally, if military service had resulted in trauma to the (claimed) left knee, one would expect the left knee arthritis to be more severe than the right.

In December 2008 the RO issued a rating decision that in relevant part denied service connection for the claimed left knee disability.  That denial has been upheld by the Board.

In July 2009 the Veteran presented to the VA orthotics clinic for knee braces.  He reported knee pain for the past 15 years.

In his present claim for service connection, received in April 2010, the Veteran asserted he had injured his right knee in spring 1974 and was treated for same in May 1974.  

The Veteran submitted a statement in support of claim in May 2010 asserting that he injured his right leg playing football in service in October 1972.  He was treated again for the right leg in August 1973, and was treated for the right knee in May 1974 as previously mentioned.  (The Board notes at this point that the October 1972 entry cited by the Veteran refers to "leg strain" and the August 1973 entry refers to "sprain of the right adductor muscle;" neither entry specifically cites the knee.)
 
During a February 2011 visit to the VA primary care clinic (PCC) the Veteran reported having had difficulty with both knees during basic training activities such as calisthenics, marching and running.  He went to jump school but failed to complete the training due to knee problems.  During most of his period of service he was a carpenter, and spent a great deal of time on his knees repairing flooring and roofs; the Veteran recalled having gone to sick call four or five times because of his knees.

The Veteran submitted a Statement in Support of Claim in July 2011 asserting that the notation made by the VA clinician in October 2006, to the effect that he had worked for many years in tiling and flooring, was either incorrect or taken out of context.  The Veteran stated he worked for two years in service roofing and tiling, which is where his knee pain originated.  After service he worked for years as carpet manager in a department store, but did not personally install carpet.  After that job terminated the Veteran returned to carpentry to support himself, and this aggravated the knee pain he already had.  

The Veteran had a VA examination in November 2015, performed by an examiner who reviewed the Veteran's electronic claims file.  The Veteran reported having hurt his right knee while playing a pick-up game of football in basic training.  Later he aggravated the knee while doing roofing and flooring work with the 46th Engineer Battalion at Fort McClellan.  After separation from service the Veteran experienced occasional bilateral knee pain, but now his knees are "shot."  The examiner noted the Veteran's current subjective complaints and objective clinical observations in detail.  The examiner stated an opinion that the Veteran's claimed right knee disability is not likely related to service, citing minimal subjective complaints of right knee pain STRs, with no clinical evidence of right knee injury or abnormality; the examiner also cited the opinion of the previous examiner in November 2008 who had stated the Veteran's bilateral degenerative arthritis is the result of the aging process or of trauma occurred during the intervening years since service.

The evidence of record shows the Veteran to have been diagnosed with current right knee degenerative arthritis.  Additionally, his STRs document treatment for right knee complaints on one occasion.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case, the November 2015 VA examiner stated a medical opinion that the Veteran's claimed left ankle disability is not likely incurred in or otherwise related to service.  The Board accords great probative weight to the examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

The Board has considered whether service connection may be granted on a presumptive basis for chronic arthritis.  However, the Veteran specifically denied a chronic knee problem in his separation examination, in which the knees were characterized as "normal."  Further, there is no indication of arthritis earlier than September 2005, more than 30 years after separation from service.  The Board accordingly finds the Veteran did not have arthritis of the right knee during service or to a compensable degree during the first year after separation from service, so service connection for presumptive disability under 38 C.F.R. § 3.309(a) is not for application.

By presenting a claim for service connection, the Veteran has indicated his personal belief that the claimed right knee disorder is related to his military service.  The Veteran, as a layperson, is competent to report events and observable symptoms during and after service.  However, the Board finds that he is not competent, as a lay person, to offer an opinion as a medical etiology or nexus.  In the instant case, the question of the etiology of his right knee disorder falls outside the realm of common knowledge of a lay person as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran has not demonstrated that he is an expert in determining the etiology of a musculoskeletal disorder and is a lay person in this regard.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is of less probative value than the competent medical evidence, i.e., the November 2015 VA opinion.  

Further, while the Veteran is competent to report events in service, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).



The Board finds the Veteran has presented a less-than-credible account of knee injuries and stresses during service.  The Veteran recounts having been a carpenter or "duty soldier" for several years in which he stressed his knees repairing barrack buildings, but this is inconsistent with his service personnel file.  The Veteran was in basic training at Fort Dix during October-December 1971, at which point he went absent without leave (AWOL) and was dropped from the rolls as a deserter.  He was returned to service custody in September 1972 and was a "duty soldier" at Fort Dix for three days.  From September to November 1972 the Veteran was confined in the stockade at Fort Dix.  Thereafter his duties were confinement/trainee at the US Army Retraining Brigade (USARB) at Fort Riley from November 1972 to February 1973; advanced individual trainee (AIT) at Fort Ord from February to May 1973; basic airborne trainee at Fort Benning in May 1973; supply specialist and cook at Fort McClellan from June 1973 to November 1974; and, confinement/trainee at Fort Campbell from November 1974 through December 1974.  The Veteran was discharged from service in January 1975.  Thus, objective service personnel records show the Veteran did not perform years of carpentry work in service as he asserts on appeal.

The Veteran's report to the VA examiner in November 2015 that he performed construction work while assigned to the 46th Engineer Battalion is inconsistent with the personnel record, which shows that while assigned to that unit the Veteran was a cook.  The Veteran's report of having "washed out" of jump school due to knee problems is unsupported by any clinical entries from Fort Benning regarding knee complaints.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). 

The Board also notes that in pursuing SSA disability benefits the Veteran cited post-service occupational wear-and-tear on his knees but was silent in regard to any injuries during service; conversely, in pursuing VA disability benefits the Veteran has reported wear-and-tear in service while being silent about the post-service stresses he had reported to SSA.  This inconsistency suggests financial gain considerations.  Cartright, 2 Vet. App. 24, 25.  Finally, in VA treatment notes in October 2007 and July 2009, which are unrelated to his claim for compensation benefits, the Veteran placed the onset of his knee problems in the 1990s, more than a decade after his separation from service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that lay statements made while medical treatment was being rendered may be afforded high probative value because the declarant has a strong motive to tell the truth in order to receive proper care).   

Given the inconsistencies above the Board finds the Veteran's account of knee problems during service lack credibility and accordingly are of low probative value.  The Board assigns a higher probative value to the competent and uncontroverted opinion of the VA examiner.

Based on the evidence and analysis above the Board finds the Veteran's right knee degenerative arthritis is not incurred in or otherwise etiologically related to service.   Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


